      Case: 3:18-cv-00181-MPM-RP Doc #: 41 Filed: 11/20/18 1 of 7 PageID #: 488



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

NATASHA BOYLAND                                                                         PLAINTIFF

VS.                                                       CAUSE NO. 3:18-cv-00181-MPM-RP

FIRST FRANKLIN, A DIVISION OF
NATIONAL CITY BANK OF IN, FIRST
FRANKLIN          CORPORATION,
DEUTSCHE BANK NATIONAL TRUST
COMPANY, BANK OF AMERICA,
SELECT PORTFOLIO SERVICING,
INC. AND RUBIN LUBLIN LLC.
                                                                                  DEFENDANTS


               FIRST FRANKLIN IN’S MEMORANDUM IN SUPPORT OF
               MOTION TO DISMISS SECOND AMENDED COMPLAINT

        Defendant First Franklin a Division of National City Bank of IN (“First Franklin IN”) is

 entitled to dismissal of the claims asserted against it by Plaintiff Natasha Boyland (“Plaintiff”),

 pursuant to Fed. R. Civ. P. 12(b)(6) and 9(b). As support, First Franklin IN states:

                     BACKGROUND AND FACTUAL ALLEGATIONS

       On or about August 24, 2018, Plaintiff filed her Complaint for Interpleader and

Declaratory Relief. [Doc. 1]. Subsequently, before Defendants were served, on September 4,

2018, Plaintiff filed an Amended Complaint for Interpleader and Declaratory Relief. [Doc. 8].

On October 9, 2018, Plaintiff filed Plaintiff’s Motion for Leave to File 2nd Amended Complaint.

[Doc. 22]. On November 1, 2018, the Court granted Plaintiff’s motion for leave. [Doc. 32]. On

November 6, 2018, Plaintiff filed the 2nd Amended Complaint. [Doc. 34]. The 2nd Amended

Complaint contains one count for fraud.

       In the 2nd Amended Complaint, Plaintiff alleges that on or about July 18, 2005, Plaintiff

executed a note in the amount of $134,995.00 in favor of First Franklin IN (“Note”). Id. ¶ 1, p.2;

                                                 1
      Case: 3:18-cv-00181-MPM-RP Doc #: 41 Filed: 11/20/18 2 of 7 PageID #: 489



See Note attached to Motion as Exhibit A.1 The Note is secured by a deed of trust (“Deed of

Trust”) encumbering property located at 4414 Wrenwood Drive, Horn Lake, MS (the

“Property”). See Deed of Trust attached to Motion as Exhibit B. According to Plaintiff, the

Deed of Trust was assigned to Defendant First Franklin Corporation on or about August 31,

2005. [Doc. 34 ¶ 3, p.2].2 First Franklin IN entered into a pooling and servicing agreement with

Defendant Deutsche Bank National Trust Company, as Trustee, in Trust for registered holders of

First Franklin Mortgage Loan Trust 2005-FFH3 (“Deutsche Bank”) on or about August 1, 2005.

Id. ¶ 4, p.2.3 Then, on or about August 18, 2014, the Deed of Trust was assigned to Deutsche

Bank. Id. ¶ 5, p.2.4 And, on or about June 22, 2018, Defendant Rubin Lublin was assigned as the

successor trustee. Id. ¶ 6, p.3.5

        Plaintiff further alleges that in June 2012 she received a letter from Defendant Bank of

America (“BANA”) advising that BANA would be handling the loan due to a class action

lawsuit against First Franklin IN. Id. ¶ 7, p.3. From 2012 to 2013, Plaintiff made her monthly

1
  “In deciding a Rule 12(b)(6) motion, a court generally may not ‘go outside the complaint.’” In re
Blalock, 537 B.R. 284, 293-94 (Bankr. S.D. Miss. 2015) (citing Rodriguez v. Rutter, 310 Fed. Appx. 623,
626 (5th Cir. 2009)). “An exception to the general rule allows a court to consider documents attached to a
motion to dismiss if they are referred to in the complaint and are central to a claim.” Id. (citing In re
Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007)). “In so attaching, the defendant merely
assists the plaintiff in establishing the basis of the suit, and the court in making the elementary
determination of whether a claim has been stated.” Id. (citing Carter v. Target Corp., 541 F. App'x 413,
416-17 (5th Cir. 2013)). Here, the Plaintiff refers to the Note and Deed of Trust, and the documents are
central to Plaintiff’s claim.
2
  Plaintiff states that the assignment is attached as Exhibit C; however, no such exhibit is
attached to the 2nd Amended Complaint.
3
  Plaintiff states that the pooling and servicing agreement is attached as Exhibit K; however, no
such exhibit is attached to the 2nd Amended Complaint.
4
  Plaintiff states that the assignment is attached as Exhibit D; however, no such exhibit is
attached to the 2nd Amended Complaint.
5
  Plaintiff states that the assignment is attached as Exhibit E; however, no such exhibit is
attached to the 2nd Amended Complaint.
                                                    2
        Case: 3:18-cv-00181-MPM-RP Doc #: 41 Filed: 11/20/18 3 of 7 PageID #: 490



mortgage payments to BANA until December 2013 when Plaintiff was advised that Defendant

Select Portfolio Servicing, Inc. (“SPS”) would be servicing her loan. Id. ¶¶ 8-9, p.3. Plaintiff

claims she continued to make her loan payments to SPS until September 2017 when she

discontinued further payment after discovering fraud committed by First Franklin IN. Id. ¶¶ 10,

14; p.3.

          Plaintiff claims First Franklin IN committed fraud because (a) First Franklin IN claims to

have given a loan of money to Plaintiff when it never actually gave Plaintiff a loan from its own

capital [Id. ¶¶ 11, 2, 4; p.4-56] and (b) First Franklin IN and First Franklin Corporation did not

have legal capacity to loan credit or money from their own capital. Id. ¶¶ 3, 5; p.4. Based upon

these allegations, Plaintiff seeks to recover the Note “or its proceeds,” the amounts paid to

BANA and SPS pursuant to the loan, punitive damages, the release of the Deed of Trust, credit

reporting correction, ,and a formal written apology.

          Plaintiff’s 2nd Amended Complaint should be dismissed with prejudice because Plaintiff

has not and cannot state a claim for fraud, and Plaintiff’s claim is barred by the statute of

limitations.

                                MOTION TO DISMISS STANDARD

          Rule 12(b)(6) allows dismissal if a plaintiff fails to state a claim upon which relief may

be granted. Fed. R. Civ. P. 12(b)(6). “To defeat a Rule 12(b)(6) motion, the plaintiff must allege

‘enough facts to state a claim to relief that is plausible on its face.’” Shakir v. Chase Home Fin.,

N.A., No. 2:10CV153-NBB-JMV, 2011 U.S. Dist. LEXIS 106973, at *4-5 (N.D. Miss. Aug. 29,

2011) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a



6
    At the start of Plaintiff’s fraud claim, she restarts the numbering of the paragraphs back at 1.
                                                    3
     Case: 3:18-cv-00181-MPM-RP Doc #: 41 Filed: 11/20/18 4 of 7 PageID #: 491



defendant has acted unlawfully.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662 (2009)). “[A]

formulaic recitation of the elements of a cause of action will not do.” Id. (quoting Twombly, 550

U.S. at 548).

       In ruling on a Rule 12(b)(6) motion to dismiss, the district court cannot look beyond the

pleadings, Cinel v. Connick, 15 F.3d 1338, 1341 (5th Cir.1994), and must “accept[ ] as true those

well-pleaded factual allegations in the complaint.” Test Masters Educ. Services, Inc. v. Singh,

428 F.3d 559, 570 (5th Cir. 2005). Conclusory allegations are not accepted as true, however.

Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, 677 F.2d 1045, 1050 (5th Cir.

1982). In addition to facts alleged in the pleadings, the district court “may also consider matters

of which [it] may take judicial notice.” Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1017-

18 (5th Cir. 1996). And “it is clearly proper in deciding a 12(b)(6) motion to take judicial notice

of matters of public record.” Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007) (citing

Cinel, 15 F.3d at 1343 n.6 (“In deciding a 12(b)(6) motion to dismiss, a court may permissibly

refer to matters of public record.”)). Here, even if the Court accepts Plaintiff’s factual allegations

as true, it is clear she has not stated a claim for relief that is plausible on its face, and dismissal

with prejudice is warranted.

                                           ARGUMENT

       Plaintiff’s 2nd Amended Complaint should be dismissed because it fails to state a claim

for fraud and because it is barred by the statute of limitations.

       In order to succeed on a claim of fraud, a party must prove by clear and
       convincing evidence each of the following nine elements: (1) a representation; (2)
       its falsity; (3) its materiality; (4) the speaker's knowledge of its falsity or
       ignorance of its truth; (5) his intent that it should be acted on by the person in a
       manner reasonably contemplated; (6) the hearer's ignorance of its falsity; (7) the
       hearer's reliance on its truth; (8) the hearer's right to rely thereon; and (9) the
       hearer's consequent and proximate injury.



                                                  4
      Case: 3:18-cv-00181-MPM-RP Doc #: 41 Filed: 11/20/18 5 of 7 PageID #: 492



Watson Labs., Inc. v. State, 241 So. 3d 573, 594 (Miss. 2018) (citation omitted).

        Further, under Fed. R. Civ. P. 9(b), all allegations of fraud must be pleaded with

particularity.

        [The Fifth Circuit] interprets Rule 9(b) strictly, requiring a plaintiff pleading fraud
        to specify the statements contended to be fraudulent, identify the speaker, state
        when and where the statements were made, and explain why the statements were
        fraudulent. Put simply, Rule 9(b) requires the complaint to set forth “the who,
        what, when, where, and how” of the events at issue.

Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339 (5th Cir. 2008) (internal quotations and

citations omitted).

        Here, Plaintiff fails to allege any element of fraud, let alone with particularity. Plaintiff

does not allege First Franklin IN made any specific misrepresentation to her, that she relied on

the misrepresentation, or that she was damaged by any misrepresentation. Instead, Plaintiff cites

to unrelated federal statutes regulating the Federal Reserve and national banks without any

explanation as to how First Franklin IN defrauded Plaintiff. Plaintiff has not set forth “who,

what, when, where, and how” the alleged fraud took place. Moreover, Plaintiff’s conclusion that

First Franklin IN did not loan her money defies logic because Plaintiff admits that the loan

enabled her to purchase the Property. [Doc. 34, ¶ 1, p.2]. As such, Plaintiff’s 2nd Amended

Complaint should be dismissed with prejudice.

        Plaintiff’s 2nd Amended Complaint should also be dismissed because it is barred by the

statute of limitations. In Mississippi, a claim of fraud has a three-year statute of limitations under

Miss. Code Ann. § 15-1-49. Stephens v. Equitable Life Assur. Society of the U.S., 850 So. 2d 78,

82 (Miss. 2003). Here, although Plaintiff alleges that “in September of 2017 [she] discontinued

any further payments . . . after discovering the fraud that was committed by [First Franklin IN]”,

she does not allege that she had any dealings with First Franklin IN following 2012. [Doc. 34, ¶



                                                  5
     Case: 3:18-cv-00181-MPM-RP Doc #: 41 Filed: 11/20/18 6 of 7 PageID #: 493



14, p.3]. In Paragraph 1 of her fraud count, Plaintiff alleges that First Franklin IN “grossly

misrepresented the part they played in the alleged loan transaction.” Id., ¶ 1, p.3. This would

mean that any alleged fraud took place in 2005. However, Plaintiff did not file her claim until

2018 – thirteen (13) years later. As a result, Plaintiff’s claims against First Franklin IN are barred

by the statute of limitations and should be dismissed with prejudice.

                                          CONCLUSION

       Even accepting Plaintiff’s allegations as true, as the Court must do when considering a

motion to dismiss, Plaintiff failed to state any legally cognizable claim. As such, Plaintiff is not

entitled to any relief sought in the 2nd Amended Complaint, and Plaintiff’s 2nd Amended

Complaint should be dismissed with prejudice.

       WHEREFORE, First Franklin IN requests dismissal of Plaintiff’s 2nd Amended

Complaint with prejudice.

       Respectfully submitted this the 20th day of November, 2018.


                                               /s/ Maggie Kate Bobo
                                               Mary Clay W. Morgan (MS Bar #101181)
                                               Maggie Kate Bobo (MS Bar #105329)
                                               ATTORNEYS FOR FIRST FRANKLIN IN


OF COUNSEL:
BRADLEY ARANT BOULT CUMMINGS, LLP
Suite 400, One Jackson Place
188 East Capitol Street
Post Office Box 1789
Jackson, MS 39215-1789
Telephone:    (601) 948-8000
Facsimile:    (601) 948-3000
mmorgan@bradley.com
mkbobo@bradley.com



                                                  6
       Case: 3:18-cv-00181-MPM-RP Doc #: 41 Filed: 11/20/18 7 of 7 PageID #: 494



                                 CERTIFICATE OF SERVICE



         I hereby certify that on November 20, 2018, I electronically filed the foregoing via the

Court’s CM/ECF system, and the foregoing will be served via U.S. Mail postage prepaid to:


                                        Natasha Boyland
                                      4414 Wrenwood Drive
                                      Horn Lake, MS 38637

                                             /s/ Maggie Kate Bobo
                                             Maggie Kate Bobo




                                                7
4848-0464-2432.1
